Citation Nr: 0101485	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  98-12 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include status post amputation of the left foot.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for peripheral vascular 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from March 1952 to February 
1956, and apparently subsequent service with the Air Force 
Reserves from August 1956 to December 1973.  This matter come 
before the Board of Veterans' Appeals (BVA or Board) on 
appeal from a November 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri, which denied the benefits sought on appeal.  During 
the pendency of the appeal, the veteran's claims file was 
transferred to the Chicago, Illinois RO.  


REMAND

A preliminary review of the record reveals that additional 
development is required prior to further Board review of the 
issues on appeal.  As previously indicated, in addition to 
his period of active service from March 1952 to February 
1956, the veteran apparently had a subsequent service with 
the Air Force Reserves from August 1956 to December 1973.  A 
DD Form 214 reflects a continuous period of service with the 
Air Force Reserves from August 1956 to July 1960.  However, 
there is no indication in the record as to whether any period 
of Reserve service constituted active duty for training or 
inactive duty for training.  Additionally, the record does 
not appear to reflect an attempt to verify the veteran's 
Reserve service from 1960 through 1973, or an attempt to 
determine whether any period of Reserve service constituted 
active duty for training or inactive duty for training.  The 
Board believes that the characterization of the veteran's 
Reserve service is necessary.

While the veteran's appeal was pending, there was a 
significant change in the law pertaining to veteran's 
benefits.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified as amended at 38 
U.SC. §§5102, 5103, 5103A, and 5107).  Among other things, 
this law substantially modified the circumstances under which 
VA's duty to assist a claimant applies, and how that duty is 
to be discharged.  This law eliminates the concept of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence required to substantiate a claim.   
Specifically, the law requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this notification, VA is required to inform the 
claimant as to what evidence the claimant is to provide and 
what evidence, if any, VA will attempt to obtain on the 
claimant's behalf.  This legislation is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should verify all periods of 
the veteran's Reserve service, to include 
whether any periods of this service was 
active duty for training or inactive duty 
training.

2.  The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 200, 
Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C.A. §§ 5100-5103A, 
5106-7, 5126).

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



